DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 03/04/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Morad et al. (US 2015/0349703 A1) is one of the closet prior art. Morad discloses an apparatus (figures 1-4 and 13B) comprising: a first super cell (top super cell 100 of the first group of super cells 100s) (fig. 13B) ([0209]) comprising a first plurality of solar cells (10) (see fig. 1 that shows super cell 100 comprises a plurality of solar cells 10) ([0096-0098]) including a first solar cell (solar cell 10 which is at the either end of the top super cell 100 of the first group of super cells 100s) (see fig. 13B in light of figure 1), the first plurality of solar cells (10) arranged with sides of adjacent solar cells (10) overlapping in a shingled manner (see fig. 1 that shows shingled or overlapping solar cells 10) and conductively bonded to each other in series ([0007-0010]) wherein at least one of the first plurality of solar cells (10) is a defective solar cell (any one of the solar cells 10 capable of being defective, which is why a bypass diode 590 is provided to bypass the defective super cells – see fig. 13B), a second super cell (second super cell 100 from top of the first group of super cells 100s) (fig. 13B) ([0209]) comprising a second 
Gonzalez et al. (US 2010/0147364 A1) is another closet prior art that discloses a bypass diode 110 in the electrically conductive path (see figs. 3 and 4). Gonzalez also does not disclose shingling of solar cells. 

Bar-on (US 4,652,693) is another closet prior art that discloses a bypass diode 36 in the electrically conductive path (see fig. 6). Bar-on also fails disclose “a bypass conductor disposed entirely behind a front surface of the first super cell and coupled to the rear surface of a first solar cell in the first super cell and coupled to the rear surface of a second solar cell in the first super cell disposed after the first defective solar cell in series”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721